DETAILED ACTION
This office action is a response to the application filed 17 November 2020, as a continuation of 15/872,394 filed 16 January 2018 and claiming domestic benefit of provisional application 62/446,355 filed 13 January 2017, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2018/0110075 A1), hereafter referred Ly, in view of Yang et al. (US 2012/0106460 A1), hereafter referred Yang.

Regarding claim 1, Ly teaches a method in a user equipment, the method comprising:
receiving an indication that a cell in a carrier frequency supports a 2-step random access procedure (Ly, [0112]; the indication of the RACH procedure may be transmitted to the UE and may indicate support for four-step RACH procedure only, two-step RACH procedure only, or both two-step and four-step RACH procedures);
transmitting a physical random access channel preamble on a first time-frequency resource (Ly, Fig. 12, [0096]; a first enhanced message (eMSG1) may be sent from UE to network entity on an enhanced physical random access channel (ePRACH) where eMSG1 may include a RACH preamble for random access and demodulation reference signal for RACH payload demodulation);
transmitting a physical uplink channel carrying data, where the physical uplink channel carrying the data is associated with the transmitted physical random access channel preamble (Ly, Fig. 12, [0096]; eMSG1 may also include a RACH message containing the UE-ID and other signaling information (e.g. buffer status report)); and
wherein the data includes a user equipment identity (Ly, Fig. 12, [0096]; eMSG1 may also include a RACH message containing the UE-ID and other signaling information).
While Ly teaches receiving, in response to the transmitted physical random access channel preamble and the transmitted physical uplink channel carrying the data, a random access response message within a random access response window (Ly, Fig. 12, [0096]; the network entity may respond with a random access response (RAR) message (eMSG2) which may include the ID of the RACH preamble, a timing advance (TA), a back off indicator, a contention resolution messages, UL/DL grant, and a transmit power control (TPC) commands), Ly does not expressly teach the random access response message is received on a user equipment specific channel.
However, Yang teaches the random access response message is received on a user equipment specific channel (Yang, Fig. 8, [0050]; the random access response message may be transmitted over an L1/L2 control channel (PDSCH).  The examiner contends that it is well-known that the PDSCH channel is a UE-specific channel as supported by Park (US 2016/0128022) in paragraph [0120]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ly to include the above recited limitations as taught by Yang in order to receive the downlink signal (Yang, [0044]).

Regarding claim 15, Ly teaches a user equipment comprising: 
a controller (Ly, Fig. 4, [0068]; controller/processor 480 of the UE 120); and 
a transceiver (Ly, Fig. 4, [0068]; antennas 452 and Tx/Rx 222 of the UE 120) that receives an indication that a cell in a carrier frequency supports a 2-step random access procedure (Ly, [0112]; the indication of the RACH procedure may be transmitted to the UE and may indicate support for four-step RACH procedure only, two-step RACH procedure only, or both two-step and four-step RACH procedures), and transmits a physical random access channel preamble on a first time-frequency resource (Ly, Fig. 12, [0096]; a first enhanced message (eMSG1) may be sent from UE to network entity on an enhanced physical random access channel (ePRACH) where eMSG1 may include a RACH preamble for random access and demodulation reference signal for RACH payload demodulation);
wherein a physical uplink channel carrying data is transmitted by the transceiver, where the physical uplink channel carrying the data is associated with the transmitted physical random access channel preamble (Ly, Fig. 12, [0096]; eMSG1 may also include a RACH message containing the UE-ID and other signaling information (e.g. buffer status report)); and
wherein the data includes a user equipment identity (Ly, Fig. 12, [0096]; eMSG1 may also include a RACH message containing the UE-ID and other signaling information).
While Ly teaches wherein in response to the transmitted physical random access channel preamble and the transmitted physical uplink channel carrying the data, a random access response message is received within a random access response window (Ly, Fig. 12, [0096]; the network entity may respond with a random access response (RAR) message (eMSG2) which may include the ID of the RACH preamble, a timing advance (TA), a back off indicator, a contention resolution messages, UL/DL grant, and a transmit power control (TPC) commands), Ly does not expressly teach the random access response message is received on a user equipment specific channel.
However, Yang teaches the random access response message is received on a user equipment specific channel (Yang, Fig. 8, [0050]; the random access response message may be transmitted over an L1/L2 control channel (PDSCH).  The examiner contends that it is well-known that the PDSCH channel is a UE-specific channel as supported by Park (US 2016/0128022) in paragraph [0120]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ly to include the above recited limitations as taught by Yang in order to receive the downlink signal (Yang, [0044]).

Regarding claim 2, Ly in view of Yang teaches the method according to claim 1 above.  Ly does not expressly teach wherein the user equipment specific channel is a user equipment specific physical downlink control channel, wherein the user equipment specific physical downlink control channel includes cyclic redundancy check bits scrambled by the user equipment identity.
However, Yang teaches wherein the user equipment specific channel is a user equipment specific physical downlink control channel (Yang, Fig. 8, [0050]; L1/L2 control channel (PDSCH)), wherein the user equipment specific physical downlink control channel includes cyclic redundancy check bits scrambled by the user equipment identity (Yang, Fig. 8, [0050]; the RAR message is CRC-masked and can include a temporary identifier for user equipment identification).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ly to include the above recited limitations as taught by Yang in order to receive the downlink signal (Yang, [0044]).

Regarding claim 3, Ly in view of Yang teaches the method according to claim 1 above.  Further, Ly teaches wherein the user equipment identity comprises a cell-radio network temporary identifier (Ly, Fig. 9, [0093]; cell radio network temporary identifier (C-RNTI)).

Regarding claims 4 and 16, Ly in view of Yang teaches the method according to claim 1 and the user equipment according claim 15 above.  Ly does not expressly teach wherein the physical uplink channel carrying the data is transmitted on a second time-frequency resource, where the second time-frequency resource is determined based on the physical random access channel preamble transmitted on the first time-frequency resource.
However, Yang teaches wherein the physical uplink channel carrying the data is transmitted on a second time-frequency resource (Yang, [0068]; the PDCCH may carry PDSCH allocation/PUSCH grant respective to the target DL/UL CC (normal PUCCH)), where the second time-frequency resource is determined based on the physical random access channel preamble transmitted on the first time-frequency resource (Yang, [0069]; after the base station receives the RACH preamble, the base station transmits a response signal to the indication made by the user equipment with respect to the target DL CC).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ly to include the above recited limitations as taught by Yang in order to receive the downlink signal (Yang, [0044]).

Regarding claims 9 and 18, Ly in view of Yang teaches the method according to claim 1 and the user equipment according to claim 15 above.  Further, Ly teaches further comprising: receiving an indication that the cell in the carrier frequency supports a 4-step random access procedure (Ly, [0112]; indication indicate support for four-step RACH procedure); and 
selecting between the 2-step random access procedure and the 4-step random access procedure (Ly, [0113]; if the UE supports both the two-step and the four-step RACH procedures, the UE might autonomously select a RACH procedure), 
wherein the physical random access channel preamble is transmitted and the physical uplink channel carrying the data is transmitted, when the 2-step random access procedure is selected (Ly, Fig. 12, [0096]; in two-step RACH procedure, a first eMSG1 is sent that includes a RACH preamble and also include a RACH message containing the UE-ID and other signaling information (e.g. buffer status report)).

Regarding claims 11 and 20, Ly in view of Yang teaches the method according to claim 9 and the user equipment according to claim 18 above.  Further, Ly teaches wherein a plurality of preambles associated with the first time-frequency resource comprise two mutually exclusive subsets of preambles, which are separately associated with a respective one of the 2-step random access procedure and the 4-step random access procedure (Ly, [0114]; the network entity may detect whether the UE has selected a two-step or a four-step RACH procedure via the RACH preamble, where two designs of the RACH preamble may be provided, each corresponding to a different RACH procedure).

Regarding claim 12, Ly in view of Yang teaches the method according to claim 1 above.  Further, Ly teaches where the physical random access channel preamble is randomly selected from at least one preamble associated with the 2-step random access procedure (Ly, [0113]; if the UE supports both the two-step and the four-step RACH procedures, the UE might autonomously select a RACH procedure).

Regarding claim 13, Ly in view of Yang teaches the method according to claim 1 above.  Further, Ly teaches wherein the user equipment specific channel includes information of an uplink timing advance value (Ly, Fig. 12, [0096]; eMSG2 include a timing advance (TA)).

Regarding claim 14, Ly in view of Yang teaches the method according to claim 1 above.  Further, Ly teaches wherein the user equipment specific channel includes information of an uplink grant (Ly, Fig. 12, [0096]; eMSG2 include UL/DL grant).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Yang as applied to claim 1 above, and further in view of Kwak et al. (US 2018/0270803 A1), hereafter referred Kwak.

Regarding claim 5, Ly in view of Yang teaches the method according to claim 1 above.  Further, Ly teaches further comprising transmitting a demodulation reference signal of the physical uplink channel carrying the data (Ly, [0096]; eMSG1 includes demodulation reference signal (RS) for RACH payload demodulation).  Ly in view of Yang does not expressly teach wherein a demodulation reference signal sequence of the demodulation reference signal is determined based on the physical random access channel preamble transmitted on the first time-frequency resource.
However, Kwak teaches wherein a demodulation reference signal sequence of the demodulation reference signal is determined based on the physical random access channel preamble transmitted on the first time-frequency resource (Kwak, [0406]; the UE to select the DM-RS may be configured by taking into consideration the sequence of a PRACH preamble, transmission timing hereof, and a position on frequency).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ly in view of Yang to include the above recited limitations as taught by Kwak in order to efficiently allocate resources to a plurality of UEs (Kwak, [0005]).

Regarding claim 8, Ly in view of Yang teaches the method according to claim 1 above.  Ly in view of Yang does not expressly teach wherein a demodulation reference signal symbol of the physical uplink channel carrying the data corresponds to an earliest symbol in the first time-frequency resource, wherein the earliest symbol in the first time-frequency resource has a longer cyclic prefix than one or more data symbols of the physical uplink channel carrying the data.
However, Kwak teaches wherein a demodulation reference signal symbol of the physical uplink channel carrying the data corresponds to an earliest symbol in the first time-frequency resource (Kwak, [0107]; symbols 1 and 5 may be used for transmitting a demodulation reference symbol), wherein the earliest symbol in the first time-frequency resource has a longer cyclic prefix than one or more data symbols of the physical uplink channel carrying the data (Kwak, [0107]; the extended CP one symbol is used to transmit the DMRS).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ly in view of Yang to include the above recited limitations as taught by Kwak in order to efficiently allocate resources to a plurality of UEs (Kwak, [0005]).

Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Yang as applied to claims 1 and 15 above, and further in view of Parkvall et al. (US 2009/0041240 A1), hereafter referred Parkvall.

Regarding claim 6, Ly in view of Yang teaches the method according to claim 1 above.  Ly in view of Yang does not expressly teach wherein channel bits of the physical uplink channel carrying the data are scrambled by a scrambling sequence, wherein the scrambling sequence is based upon a preamble index of the physical random access channel preamble; and wherein the preamble index is determined based on an order of the physical random access channel preamble among a plurality of preambles associated with the first time-frequency resource.
However, Parkvall teaches wherein channel bits of the physical uplink channel carrying the data are scrambled by a scrambling sequence (Parkvall, Fig. 3, [0028]; the user terminal detects the uplink scrambling sequences specifically associated with a random access channel), wherein the scrambling sequence is based upon a preamble index of the physical random access channel preamble; and wherein the preamble index is determined based on an order of the physical random access channel preamble among a plurality of preambles associated with the first time-frequency resource (Parkvall, [0014] and [0034]-[0039]; the first set of uplink scrambling sequences may be mapped to the corresponding random access preamble sequences, where the base station transmits a set of preambles associated with the base station and selects one of the random access preambles to send to the user terminal which is mapped to the scrambling sequence, and where the random access preamble selected can correspond to the index in message 2 that the base station detected where the index uniquely identifies the random access preamble from the other random access preambles associated with the base station).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ly in view of Yang to include the above recited limitations as taught by Parkvall in order to suppress intra-cell interference (Parkvall, [0011]).

Regarding claims 7 and 17, Ly in view of Yang further in view of Parkvall teaches the method according to claim 6 and the user equipment according to claim 15 above.  Ly in view of Yang does not expressly teach wherein the scrambling sequence is further based upon a cell identity and the preamble index of the physical random access channel preamble transmitted on the first time-frequency resource.
However, Parkvall teaches wherein the scrambling sequence is further based upon a cell identity and the preamble index of the physical random access channel preamble transmitted on the first time-frequency resource (Parkvall, Fig. 7, [0038], [0040], and [0045]; the base station transmits a RAR message 2 that contains an index of the random access preamble sequence and a temporary terminal identity for the communication between the user terminal and the base station.  The user terminal responds with message 3 where scrambling is applied by the user terminal to message 3).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ly in view of Yang to include the above recited limitations as taught by Parkvall in order to suppress intra-cell interference (Parkvall, [0011]).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Yang as applied to claims 9 and 18 above, and further in view of Akkarakaran et al. (US 2018/0110074 A1), hereafter referred Akkarakaran.

Regarding claims 10 and 19, Ly in view of Yang teaches the method according to claim 9 and the user equipment according to claim 18 above.  Ly in view of Yang does not expressly teach further comprising receiving information of a reference signal received power threshold value,
wherein selecting between the 2-step random access procedure and the 4-step random access procedure is based on a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than the reference signal received power threshold value, and the 4-step random access procedure is selected if the reference signal received power measurement is equal to or less than the reference signal received power threshold value.
However, Akkarakaran teaches further comprising receiving information of a reference signal received power threshold value (Akkarakaran, [0064]; the threshold value may be configured by base station and indicated to UE),
wherein selecting between the 2-step random access procedure and the 4-step random access procedure is based on a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than the reference signal received power threshold value, and the 4-step random access procedure is selected if the reference signal received power measurement is equal to or less than the reference signal received power threshold value (Akkarakaran, [0064]; UE may measure RSRP of a synchronization channel or a reference signal received from base station and compare the measured RSRP value with a threshold value and select the two-step RACH procedure if UE measures and determines the RSRP is equal or above the threshold value.  UE may select the four-step RACH procedure if the RSRP value is below the threshold value).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ly in view of Yang to include the above recited limitations as taught by Akkarakaran in order to provide a faster and more efficient RACH procedure (Akkarakaran, [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416       

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416